FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2091
                 _____________________________

TONY TORRELL ANSLEY, JR.,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Russell Healey, Judge.

                         August 16, 2019


ROBERTS, J.

     In this appeal, the appellant argues that he was denied a fair
trial because the State presented evidence of uncharged crimes,
which is often referred to as collateral crime evidence. He argues
that the State presented the collateral crime evidence to damage
his character. Because trial counsel failed to object to the
admission of the collateral crime evidence, the appellant further
argues that his trial counsel provided him ineffective assistance.
After reviewing the record, we find no merit in the appellant’s
arguments and affirm.

     The appellant was charged with committing eight crimes
upon the same victim, his former girlfriend. During the former
girlfriend’s testimony, she recounted the hours of torture she
endured at the hands of the appellant. The appellant argues that
trial counsel should have objected to her testifying about certain
acts because those acts were not part of the charged crimes. The
appellant’s argument is flawed for two reasons. One, the evidence
of the uncharged crimes was inextricably intertwined with the
evidence of the charged crimes. Two, the uncharged crime evidence
was properly admitted because that evidence established an
element of the kidnapping charge, which means the uncharged
crime evidence was not collateral crime evidence.

    As the Florida Supreme Court has stated,

    collateral crimes evidence is “inextricably intertwined” if
    the evidence is necessary to (1) adequately describe the
    deed; (2) provide an intelligent account of the crime(s)
    charged; (3) establish the entire context out of which the
    charged crime(s) arose; or (4) adequately describe the
    events leading up to the charged crime(s).

Ballard v. State, 66 So. 3d 912, 918 (Fla. 2011). During the former
girlfriend’s testimony, she testified about an uncharged additional
sexual battery and multiple, uncharged batteries and aggravated
assaults committed by the appellant. Those additional crimes were
interwoven with the charged crimes and painted an accurate
account of all the events surrounding the charged crimes. Because
those events were inextricably intertwined, no fundamental error
occurred. Since the evidence was inextricable intertwined, any
objection by trial counsel would have been properly overruled by
the trial court.

     Even if the uncharged crime evidence was not inextricably
intertwined, it would have been admissible as an element of the
kidnapping charge. To prove the crime of kidnapping, the State
had to prove that the appellant kidnapped the victim by confining
or imprisoning her with the intent to inflict bodily harm upon or to
terrorize her. § 787.01(1)(a)3., Fla. Stat. (2017). All of the evidence
the appellant complains should have been excluded, including the
evidence introduced by medical personnel, aided the State in
proving that the appellant inflicted bodily harm upon or terrorized
the victim. Since the evidence constituted an element of the
charged crime, any objection trial counsel may have had would
have been properly overruled. Therefore, trial counsel cannot be
                                  2
deemed to have provided the appellant with ineffective assistance.
See Merck v. State, 124 So. 3d 785, 794 (Fla. 2013) (“counsel cannot
be deemed ineffective for failing to make a meritless argument”).

    AFFIRMED.

ROWE and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Kevin P. Steiger, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Tabitha Herrera, Assistant
Attorney General, Tallahassee, for Appellee.




                                 3